DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Response to Amendment
The Amendment filed 02/06/2022 has been entered.  No claims have been added or cancelled.  Claims 1, 3-5, and 9-16 have been amended.  Claims 1-16 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see page 6, filed 02/06/2022, with respect to the 112 rejections have been fully considered and are persuasive.  Amendments address the 112 issues, the 112 rejections have been withdrawn.

Applicant’s arguments, see pages 6-7, filed 02/06/2022, with respect to the 103 rejections have been fully considered.
With respect to independent claims 1, 13, and 14 and their dependent claims, examiner cannot concur.  Applicant’s fails to provide justification or reasoning as to why “residence time when stopped” or “time staying in the monitoring target area” do not read on claim limitation “a degree of bias of an appearance position in the target area.”.  Bias of an appearance position is related to time since a bias of position is higher when more time appears at a particular location and a bias of position is lower when less time appears at a particular location.  Under broadest reasonable interpretation in light of the specification, Masayoshi’s residence time when stopped and time staying in the monitoring area disclose or suggest “a degree of bias of an appearance position in the target area”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The 103 rejection is maintained.
With respect to independent claims 12, 15, and 16, examiner concurs the presented prior art fails to disclose the amended claim language.  An updated search did not result in a reference that disclose or suggests computing a frequency of change from a state where a person is not in an image to a state where there person is in the image and comparing the frequency to a threshold.  The 103 rejection is withdrawn.

Claim Interpretation
Claim limitation “a degree of bias of appearance position” has been interpreted using broadest reasonable interpretation consistent with the specification, see paragraphs [0044] and [0045].

Claim Objections
Claims 12, 15, and 15 are objected to because of the following informalities:  claims still recite “the frequency of framing” after amendments to other instances of “the frequency of framing”.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. US 2019/0156508 A1, hereafter Hirakawa, in view of Masayoshi et al. JP 6234827 B2 (English Translation provided by IP.com), hereafter Masayoshi.

Regarding claim 1, Hirakawa discloses a processing apparatus (analysis apparatus) [title] comprising: 
at least one memory configured to store one or more instructions (memory 2A) [FIG. 1]; and 
at least one processor configured to execute the one or more instructions (processor 1A) [FIG. 1] to: 
detect one or more persons from an image generated by a camera that photographs a target area (perform person extraction process S10) [FIG. 11]; 
analyze the image and compute, for each person, a stay time of the person in the target area (perform process of calculating continuous appearance time period and reappearance time interval S11) [FIG. 11]; and 
extract a target person who is the person for whom a result of computation satisfies a predetermined condition, the computation indicating the stay time (the inference unit 13…seta a point corresponding to the pair of continuous appearance time and reappearance time interval as a peak position… extracts all personal characteristics corresponding to the area including a portion in which probability is greater than 0…calculates probability corresponding to each personal characteristic on the basis of the data of the probability distribution; in a personal characteristic inference step S12, the inference unit 12 infers the characteristic of the extracted person on the basis of the continuous appearance time and the reappearance time interval calculated in S11) [0084; 0091].
However, while Hirakawa discloses an analysis apparatus that analyzes video data to extract a person and characteristics on the basis of continuous appearance time [abstract], Hirakawa fails to explicitly disclose a degree of bias of an appearance position in the target area.
Masayoshi, in an analogous environment, discloses a degree of bias of an appearance position of the person in the target area, computation indicating the degree of bias of the appearance position (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
Hirakawa and Masayoshi are analogous because they are both related to video surveillance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, with the invention disclosed by Hirakawa, the motivation being determining crime risk [abstract].

Regarding claim 2, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses computing a first value indicating a behavior in the target area based on reappearance time interval and continuous appearance time period (as illustrated in FIG. 7, and infers the personal characteristic on the basis of the determination result) [0077].
Masayoshi further describes degree of bias (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Regarding claim 3, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses wherein the camera is a first camera, each of a plurality of cameras include the first camera (one or a plurality of cameras) [0038].
Masayoshi further discloses the processor is further configured to execute the one or more instructions to compute the degree of bias based on a second value indicating a frequency of being photographed (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area) [page 6, paragraph 10].  
Claim limitation “frequency of being photographed” has been interpreted as a time frequency representing the amount of time being photographed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Regarding claim 4, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses plurality of areas, of a threshold size (predetermined area) [0035].
Masayoshi further discloses the processor is further configured to execute the one or more instructions to compute the degree of bias based on a third value indicating a frequency of existence in each of a plurality of areas in the image generated by the camera (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, with the invention disclosed by Hirakawa, the motivation being determining crime risk [abstract].

Regarding claim 5, Hirakawa and Masayoshi address all of the features with respect to claim 4 as outlined above.
Hirakawa further discloses wherein the camera is a first camera, each of a plurality of cameras including the first camera (one or a plurality of cameras) [0038].
Masayoshi further discloses the camera is a first camera, and the processor is further configured to execute the one or more instructions to compute the degree of bias based on both a second value indicating a frequency of being photographed by each of a plurality of cameras, including the first camera and the third value (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Regarding claim 9, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses the processor is further configured to execute the one or more instructions to extract the person for whom a first value indicating a behavior in the target area computed based on the stay time (the inference unit 13…seta a point corresponding to the pair of continuous appearance time and reappearance time interval as a peak position… extracts all personal characteristics corresponding to the area including a portion in which probability is greater than 0…calculates probability corresponding to each personal characteristic on the basis of the data of the probability distribution; in a personal characteristic inference step S12, the inference unit 12 infers the characteristic of the extracted person on the basis of the continuous appearance time and the reappearance time interval calculated in S11) [0084; 0091]
Masayoshi further discloses the degree of bias satisfies a predetermined condition as the target person (as an action state item for detecting a suspicious person…and a person’s staying state; detecting of a suspicious person) [page 6, paragraph 8]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the predetermined condition for a degree of bias, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Claim 13 is drawn to a processing method executed by a computer implementing the processing apparatus instructions of claim 1, and is therefore rejected for the same reasons of unpatentability as used above.

Claim 14 is drawn to a non-transitory storage medium storing a program causing a computer to implement the processing apparatus instructions of claim 1, and is rejected for the same reasons of unpatentability as used above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa and Masayoshi further in view of Yano US 2012/0057786 A1, hereafter Yano.

Regarding claim 6, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses various timing techniques for identifying a person captured by a camera, the combination fails to disclose the processor is further configured to execute the one or more instructions to compute, for each person, a frequency of framing in the image
Hirakawa further discloses the processor is further configured to execute the one or more instructions to compute, for each person, a frequency of framing in the image (inputs a series of multiple frames of images captured in temporal sequence…extracts determination target regions…determines an importance of the determination target region on the basis of an appearance frequency in the images on the multiple frames; person serving as the subject corresponding to the determination target region 2 (see FIG. 17)) [abstract; 0160].
Hirakawa, Masayoshi, and Yano are analogous because they are related to video processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the appearance frequency, as disclosed by Yano, with the invention disclosed by Hirakawa and Masayoshi, the motivation being determining importance [abstract].

Regarding claim 7, Hirakawa and Masayoshi address all of the features with respect to claim 6 as outlined above.
Hirakawa further discloses computing a first value indicating a behavior in the target area based on reappearance time interval and continuous appearance time period (as illustrated in FIG. 7, and infers the personal characteristic on the basis of the determination result) [0077].
Masayoshi further describes degree of bias (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].
Yano further discloses a frequency of framing in the image (inputs a series of multiple frames of images captured in temporal sequence…extracts determination target regions…determines an importance of the determination target region on the basis of an appearance frequency in the images on the multiple frames; person serving as the subject corresponding to the determination target region 2 (see FIG. 17)) [abstract; 0160].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the appearance frequency, as disclosed by Yano, with the invention disclosed by Hirakawa and Masayoshi, the motivation being determining importance [abstract].

Allowable Subject Matter
Claims 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the prior art, individually or in combination, fails to disclose a fifth value obtained by correcting the fourth value by the number of times of appearance in the target area.  Dependent claim 11 falls together accordingly.  Regarding claim 10, the prior art, individually or in combination, fails to disclose extract a person for whom the fourth value satisfies a predetermined condition as the target person.  Claims 12, 15, and 16 are allowed after addressing claim objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485